                         Case 21-10474-MFW                 Doc 158      Filed 03/29/21        Page 1 of 3




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                    Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                  Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                   (Jointly Administered)
                                                       1
                                            Debtors.
                                                                   Ref. Docket No. 78


                   ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                    YOUNG CONAWAY STARGATT & TAYLOR, LLP AS COUNSEL
                    FOR THE DEBTORS, EFFECTIVE AS OF THE PETITION DATE

                  Upon consideration of the application (the “Application”) 2 of the Debtors for entry of an

         order pursuant to section 327(a) of the Bankruptcy Code and Bankruptcy Rule 2014 authorizing

         the retention and employment of Young Conaway Stargatt & Taylor, LLP (“Young Conaway” or

         the “Firm”) as bankruptcy counsel to the Debtors, effective as of the Petition Date, as more fully

         described in the Application; and upon consideration of the Lunn Declaration, the Vonderahe

         Declaration, and the First Day Declaration; and it appearing that the relief requested is in the best

         interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court having

         jurisdiction to consider the Application and the relief requested therein pursuant to 28 U.S.C.


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms used but not defined herein have the meanings given to them in the Application.
27881950.2
                       Case 21-10474-MFW           Doc 158     Filed 03/29/21      Page 2 of 3




         §§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

         Court for the District of Delaware, dated as of February 29, 2012; and consideration of the

         Application and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

         § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

         due and proper notice of the Application having been provided under the circumstances, and it

         appearing that no other or further notice need be provided; and this Court finding that Young

         Conaway is a “disinterested person,” as defined in section 101(14) of the Bankruptcy Code and as

         required by section 327(a) of the Bankruptcy Code because (i) Young Conaway has no connection

         with the Debtors, any creditors, or other parties in interest, their respective attorneys and

         accountants, or the U.S. Trustee or any of its employees, except as set forth in the Lunn

         Declaration, (ii) Young Conaway is not a creditor, equity security holder, or insider of the Debtors,

         (iii) none of Young Conaway’s members or employees are or were, within two (2) years of the

         Petition Date, a director, officer, or employee of the Debtors, and (iv) Young Conaway does not

         hold and has neither represented nor represents an interest materially adverse to the interests of the

         Debtors’ estates or of any class of creditors or equity security holders by reason of any direct or

         indirect relationship to, connection with, or interest in, the Debtors or for any other reason; and

         after due deliberation and sufficient cause appearing therefor, IT IS HEREBY ORDERED THAT:

                1.      The Application is GRANTED as set forth herein.

                2.      In accordance with section 327(a) of the Bankruptcy Code, the Debtors are hereby

         authorized to retain and employ the firm of Young Conaway as their bankruptcy counsel on the

         terms set forth in the Application, the Lunn Declaration, the Vonderahe Declaration, and the

         Engagement Agreement, effective as of the Petition Date.




27881950.2
                                                           2
                       Case 21-10474-MFW          Doc 158      Filed 03/29/21    Page 3 of 3




                3.      Young Conaway shall be entitled to allowance of compensation and reimbursement

        of expenses, upon the filing and approval of interim and final applications pursuant to the

        Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other orders as this Court may

        direct, including, without limitation, any order of this Court establishing procedures for interim

        compensation and reimbursement of professionals retained in these Chapter 11 Cases. The Firm

        intends to make reasonable effort to comply with the U.S. Trustee’s requests for information and

        additional disclosures as set forth in the Guidelines for Reviewing Applications for Compensation

        and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11

        Cases Effective as of November 1, 2013, both in connection with this Application and the interim

        and final fee applications to be filed by the Firm in the Chapter 11 Cases.

                4.      The Debtors are authorized to take all actions necessary to effectuate the relief

        granted pursuant to this Order in accordance with the Application and the Lunn Declaration.

                5.      This Court shall retain jurisdiction over any and all matters arising from or related

        to the interpretation or implementation of this Order.




         Dated: March 29th, 2021                              MARY F. WALRATH
         Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
27881950.2
                                                          3
